  1   Michael A. Jones, State Bar #27311
      Cody D. Vandewerker, State Bar #33385
  2   ALLEN BARNES & JONES, PLC
      1850 N. Central Ave., Suite 1150
  3   Phoenix, Arizona 85004
      Ofc: (602) 256-6000
  4   Fax: (602) 252-4712
      Email: mjones@allenbarneslaw.com
  5          cvandewerker@allenbarneslaw.com

  6   Attorneys for the City of Los Angeles

  7
                                UNITED STATES BANKRUPTCY COURT
  8
                                         DISTRICT OF ARIZONA
  9
      In re:                                          Chapter 11
 10
      ARDENT CYBER SOLUTIONS, LLC fka                 Case No. 2:20-bk-06722-PS
 11   AVENTADOR UTILITY SOLUTIONS
      LLC,                                            STATEMENT OF POSITION AND
 12                                                   RESERVATION OF RIGHTS REGARDING
                      Debtor.                         GOVERNMENT’S NOTICE OF MOTION
 13                                                   AND MOTION TO STAY PROCEEDINGS

 14

 15            The City of Los Angeles, including by and through its Department of Water and Power
 16   (collectively, the “City”), hereby files this Statement of Position and Reservation of Rights
 17   Regarding Government’s Notice of Motion and Motion to Stay Proceedings (“Motion to Stay”)
 18   [Dkt. No. 46]. The City supports the United States of America’s (“Government” or “USA”)
 19   desire to protect the integrity of its investigation and will continue to support the Government’s
 20   efforts. The City does not oppose the Government’s Motion to Stay. However, the City
 21   believes that there is a need for clarification as to some of the likely and practical consequences
 22   of the USA’s requested relief. Ardent Cyber Solutions, LLC’s (“Debtor”) case is an active
 23   Chapter 11 case subject to deadlines that continue to run, and there are ongoing post-petition
 24   obligations.   The Motion to Stay does not discuss how these deadlines and continuing
 25   obligations will be impacted. For example, will the Debtor be required to comply with the
 26   exclusivity deadlines contained in § 1121 and file monthly operating reports, and will U.S.
 27   Trustee’s fees continue to accrue? At the same time, any order of this Court should provide the
 28   parties certainty to avoid disputes and motion practice about what issues can advance and the
      {00246402 2}
Case 2:20-bk-06722-PS       Doc 54 Filed 08/07/20 Entered 08/07/20 14:50:20                 Desc
                             Main Document    Page 1 of 20
  1   subject of testimony.

  2           Additionally, it seems an odd outcome that the Debtor will receive elongated protection

  3   from creditors by an indefinite automatic stay and have no obligation to advance the bankruptcy

  4   case while creditors are left with uncertainty as to the deadlines to file proofs of claims or to

  5   pursue non-dischargeable claims. Notably, Mr. Paradis, the Debtor’s principal, did not exercise

  6   his Fifth Amendment rights at his 341 meeting of creditors or the Debtor’s 341 meeting of

  7   creditors, and the City did not ask him any questions related to his assertion of the Fifth

  8   Amendment in other cases. See Mr. Paradis’ 341 Meeting of Creditors Transcript, attached as

  9   Exhibit A.1 This issue has not actually arisen in either of the bankruptcy cases. Accordingly,

 10   to the extent that a stay is ordered, the City requests that the bankruptcy automatic stay of 11

 11   U.S.C. 362(a) be lifted as to all creditors.

 12           DATED: August 7, 2020.
                                                          ALLEN BARNES & JONES, PLC
 13
                                                          /s/ MAJ #27311
 14                                                       Michael A. Jones
                                                          Cody D. Vandewerker
 15                                                       1850 N. Central Ave. Suite 1150
                                                          Phoenix, Arizona 85004
 16                                                       Attorneys for the City of Los Angeles

 17   E-FILED on August 7, 2020 with the
      U.S. Bankruptcy Court and copies served
 18   via ECF notice on all parties that have
      appeared in the case.
 19
      COPY mailed the same date via U.S. Mail to:
 20
      Office of the U.S. Trustee
 21   230 N. First Avenue, Suite 204
      Phoenix, AZ 85003-1706
 22
      COPY e-mailed the same date to:
 23
      Christopher J. Pattock
 24   United States Trustee
      230 N 1st Ave, Suite 204
 25   Phoenix, AZ 85003
      christopher.j.pattock@usdoj.gov
 26   U.S. Trustee

 27

 28
      1
       Mr. Paradis also did not exercise his 5th Amendment rights at the Debtor’s 341 Meeting of Creditors nor were any
      questions asked regarding his 5th Amendment rights.
      {00246402 2}                               -2-
Case 2:20-bk-06722-PS           Doc 54 Filed 08/07/20 Entered 08/07/20 14:50:20                         Desc
                                 Main Document    Page 2 of 20
  1
      Allan NewDelman
  2   Allan D NewDelman PC
      80 E. Columbus Ave.
  3   Phoenix, AZ 85012
      anewdelman@adnlaw.net
  4   Attorney for Debtor

  5   Nicole M. Goodwin, Esq.
      Greenberg Traurig, LLP
  6   2375 E. Camelback Road, Ste. 700
      Phoenix, AZ 85016
  7   goodwinn@gtlaw.com
      Attorneys for CyberGym Control Ltd.
  8
      Howard J. Steinberg, Esq.
  9   Greenberg Traurig, LLP
      1840 Century Park East, Suite 1900
 10   Los Angeles, CA 90067
      steinbergh@gtlaw.com
 11   Attorneys for CyberGym Control Ltd.

 12   Diana May Kwok
      United States Attorney's Office
 13   312 N Sprint St, 13th Floor
      Los Angeles, CA 90012
 14   diana.kwok@usdoj.gov

 15
      /s/ Misty Vasquez
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      {00246402 2}                           -3-
Case 2:20-bk-06722-PS       Doc 54 Filed 08/07/20 Entered 08/07/20 14:50:20   Desc
                             Main Document    Page 3 of 20
                        Exhibit A

Case 2:20-bk-06722-PS   Doc 54 Filed 08/07/20 Entered 08/07/20 14:50:20   Desc
                         Main Document    Page 4 of 20
                              In The Matter Of:
                         In re: Paul Oliva Paradis vs.




                             Section 341(a) meeting
                                  July 7, 2020




                 Glennie Reporting Services, LLC
                  1555 East Orangewood Avenue
                     Phoenix, Arizona 85020
          602.266.6535 Office 877.266.6535 Toll Free
      www.glennie-reporting.com office@glennie-reporting.com




                                 Original File 070720 PP.txt
                          Min-U-Script® with Word Index



Case 2:20-bk-06722-PS   Doc 54 Filed 08/07/20 Entered 08/07/20 14:50:20   Desc
                         Main Document    Page 5 of 20
In re: Paul Oliva Paradis vs.                                                                            Section 341(a) meeting
                                                                                                                   July 7, 2020
                                                                                                                        Page 2
                 IN THE UNITED STATES BANKRUPTCY COURT             1                              I N D E X
                       FOR THE DISTRICT OF ARIZONA                 2    WITNESS                                          PAGE
                                                                   3     PAUL PARADIS
                                                                   4        Examination by Mr. Cross                       15
       In re:                                    )   Chapter 11             Examination by Mr. Cosman                      19
                                                 )                 5        Examination by Mr. Jones                       20
       PAUL OLIVA PARADIS,                       )   Case No.
                                         )   2:20-bk-06724-MCW     6
                    Debtor.               )
                                          )                        7
       ___________________________________)
                                                                   8
                                                                                             INDEX TO EXHIBITS
                                                                   9
                                                                        Description                                      Page
                                                                  10
                                                                         (No Exhibits Marked.)
                                                                  11
           REPORTER'S TRANSCRIPT OF ELECTRONIC PROCEEDINGS        12
                          SECTION 341(a) MEETING                  13

                                July 7th, 2020                    14
                                  9:30 a.m.
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
       Glennie Reporting Services, LLC
       1555 East Orangewood Avenue                                23
       Phoenix, Arizona 85020-5130
                                            Prepared by:          24
       602.266.6535                       Jennifer Honn, RPR
       www.glennie-reporting.com         Arizona CR No. 50885     25



                                                         Page 3                                                         Page 4
 1            REPORTER'S TRANSCRIPT OF ELECTRONIC PROCEEDINGS,
                                                                   1            (Beginning of recording.)
 2   SECTION 341(a) MEETING, was reported from electronic
                                                                   2            MS. GIAIMO: Okay. Good morning. This is
 3   media by JENNIFER HONN, Registered Professional Reporter
                                                                   3   Jennifer Giaimo. We are here for the meeting of
 4   and a Certified Reporter in and for the State of Arizona.
                                                                   4   creditors in the matter of Paul Paradis, Case
 5
                                                                   5   No. 2-06724.
 6   APPEARANCES:
                                                                   6            Excuse me. Whoever doesn't have their
 7   For Debtor:
                                                                   7   phone muted, please mute. Does everybody have their
 8        ALLAN D NEWDELMAN PC                                     8   phone on mute? Okay. Good.
          Mr. Allan D. NewDelman
 9        80 East Columbus                                         9            So it's -- I'm here -- we are here for the
          Phoenix, Arizona 85012
10                                                                10   Section 341(a) meeting of creditors in the case of Paul
          ROBERTA J SUNKIN PC
11        Ms. Robert J. Sunkin                                    11   Paradis, Case No. 2-06724.
          PO Box 233
12        Waddell, Arizona 85355                                  12            Today is July 7th, and the time is
13   For Sub-Chapter V Trustee:                                   13   approximately 9:30 a.m.
14        CROSS LAW FIRM PLC                                      14            I am going to now take appearances for the
          Mr. James E. Cross
15        1850 North Central Avenue                               15   debtor. I am going to ask Allan to make his appearance
          Suite 1150
16        Phoenix, Arizona 85004                                  16   first, Allan NewDelman, and then RJ, if you can make
17   For Axis Bank:                                               17   yours. So, first, let's start with that.
18        PERKINS COIE LLP                                        18            MR. NEWDELMAN: Okay. Good morning. Allan
          Mr. Bradley Cosman
19        2901 North Central Avenue                               19   NewDelman on behalf of the Chapter 11 debtor.
          Suite 2000
20        Phoenix, Arizona 85012                                  20            MS. SUNKIN: And this is Roberta J. Sunkin
21   For City of Los Angeles, ca:                                 21   also on behalf of the debtor.
22        ALLEN BARNES & JONES PLC                                22            MS. GIAIMO: RJ, can you repeat your last
          Mr. Michael A. Jones
23        1850 North Central Avenue                               23   name and say it slowly, please?
          Suite 1150
24        Phoenix, Arizona 85004                                  24            MS. SUNKIN: I have a mask on so it must be
25                                                                25   muted. Okay. It's Roberta J. Sunkin.


Min-U-Script®                                Glennie Reporting Services, LLC                                     (1) Pages 2 - 4
Case 2:20-bk-06722-PS              Doc 54    Filed 08/07/20
                                       602.266.6535            Entered 08/07/20 14:50:20
                                                    www.glennie-reporting.com                                 Desc
                                    Main Document       Page 6 of 20
In re: Paul Oliva Paradis vs.                                                                                 Section 341(a) meeting
                                                                                                                        July 7, 2020
                                                             Page 5                                                           Page 6

 1            MS. GIAIMO: Spell that, please.                          1   can we please have an appearance by the Sub-Chapter V
 2            MS. SUNKIN: S as in Sam, U, N as in Nancy,               2   trustee, please.
 3   K-I-N as in Nancy.                                                3              MR. CROSS: This is Jim Cross. Good
 4            MS. GIAIMO: Okay. Okay. Now I -- I need,                 4   morning. I am the Sub-Chapter V pool trustee in this
 5   Mr. Paradis, you are on the line; correct?                        5   case.
 6            MR. PARADIS: Yes, I am.                                  6              MS. GIAIMO: Thank you. And then the next
 7            MS. GIAIMO: Okay. And now I'm going to                   7   person I believe we have on the line is Bradley Cosman.
 8   take appearances, and I'm going to actually call the              8   Brad, can you please make your appearance and say who you
 9   names of the people that I believe are on the line. If            9   represent.
10   when I'm done I haven't called your name, then we'll have        10              MR. COSMAN: Good morning. Brad Cosman of
11   to just deal with people saying who they are.                    11   Perkins Coie, on behalf of the Axis Bank.
12            I'm going to start with the Sub-Chapter V               12              MS. GIAIMO: Okay. And I believe, is that
13   trustee, and -- and let me just point out really quickly         13   all -- is that the only people we have on the line? Is
14   to everybody, this is being recorded, but through my             14   there anybody who I have not --
15   phone onto my computer. So please, to the extent that            15              MR. JONES: Jennifer, you've got -- you
16   you can, speak a little bit higher. Don't yell                   16   have -- Jennifer, you have Michael Jones --
17   obviously, but I need you to speak a little bit louder           17              MS. GIAIMO: Oh.
18   and try not to be, if you're on speakerphone, it would be        18              MR. JONES: -- of Allen, Barnes & Jones for
19   better if you're not on speakerphone.                            19   the City of Los Angeles.
20            Unfortunately, I have to be on speakerphone             20              MS. GIAIMO: Sorry, I -- I mean, that --
21   so that I can have everybody recorded. But on your end,          21   okay. Got it. So Michael Jones, City of Los Angeles.
22   if you could take yourselves off of speakerphone, because        22   Okay. Sorry about that. Okay. So let me just go
23   we want to have a clear record in case anybody wants a           23   through the appearances, and if I've not called your
24   transcript.                                                      24   name, please state so.
25            Okay. So let's start with the appearance,               25              Allan NewDelman for the debtor.


                                                             Page 7                                                           Page 8

 1             Roberta J. Sunkin for the debtor.                       1   been under the influence of medications or other drugs
 2             Paul Paradis for himself. He is the                     2   that might impact your ability to testify truthfully or
 3   debtor.                                                           3   recollect things today?
 4            Jim Cross for the Sub-Chapter V trustee --               4             MR. PARADIS: No.
 5   or who is the Sub-Chapter V trustee.                              5             MS. GIAIMO: No, okay. Having said that,
 6            Hold on one second. Hold on. Mark, can                   6   I'm going to ask that -- and I trust that you will raise
 7   you take the dogs outside, please? Just take them                 7   your right hand, please, and ask do you solemnly swear or
 8   outside. I'm recording this. Thank you. Sorry about               8   affirm that the testimony you are about to give will be
 9   that.                                                             9   the truth, the whole truth and nothing but the truth?
10            And then we have Bradley Cosman with Axis               10             MR. PARADIS: I do.
11   Bank.                                                            11             MS. GIAIMO: Okay. Okay. And all right.
12            And Michael Jones with the City of                      12   So, Mr. Paradis, I'm just going to ask you a couple of
13   Los Angeles.                                                     13   basic questions because I know that there are other
14            Is that correct? Okay. No other                         14   people on the line that have many questions for you.
15   appearances.                                                     15             So, first, let me ask, when you filed this
16            So I'm going to administer the oath.                    16   case, you know that there were schedules of assets and
17   Mr. Paradis, do you understand that the testimony that           17   liabilities that were filed; correct?
18   you are going to give today is going to be under oath and        18             MR. PARADIS: Yes.
19   subject to penalty of perjury?                                   19             MS. GIAIMO: And are you the person that
20            MR. PARADIS: Yes, I do.                                 20   provided all of the information to whoever inputted into,
21            MS. GIAIMO: Okay. And are you aware of                  21   you know, into the form by typing it in?
22   any reason why your testimony -- why you would not be            22             MR. PARADIS: Yes, I am.
23   able to testify truthfully today?                                23             MS. GIAIMO: And how did you do that? Just
24            MR. PARADIS: No.                                        24   logistically did you fill out the forms with handwriting
25            MS. GIAIMO: Do you have any -- have you                 25   and send them back to your attorney, or how did you do


Min-U-Script®                                        Glennie Reporting Services, LLC                                   (2) Pages 5 - 8
Case 2:20-bk-06722-PS                  Doc 54    Filed 08/07/20
                                           602.266.6535            Entered 08/07/20 14:50:20
                                                        www.glennie-reporting.com                                  Desc
                                        Main Document       Page 7 of 20
In re: Paul Oliva Paradis vs.                                                                             Section 341(a) meeting
                                                                                                                    July 7, 2020
                                                         Page 9                                                           Page 10

 1   it?                                                           1   information?
 2             MR. PARADIS: Yeah, I -- I met with the              2            MR. PARADIS: Yes, that's correct.
 3   attorney and provided the information. Some of it             3            MS. GIAIMO: Okay. And so on that one --
 4   provided in writing. Other was just provided verbally.        4   on both of those forms, you were confident with your
 5             MS. GIAIMO: Okay. After every -- all the            5   attorney that he -- he or she would be able to, you know,
 6   information was provided and after all the information        6   answer any questions you had about answering them
 7   was input into the forms in, you know, typewritten            7   properly; correct?
 8   format, did you look over and read what was input into        8            MR. PARADIS: Yes.
 9   the forms?                                                    9            MS. GIAIMO: Okay. All right. And while
10             MR. PARADIS: Yes, I did.                           10   you're sitting here today, you don't have any notes that
11             MS. GIAIMO: Okay. And you made sure that           11   you're looking at to -- to read from, do you?
12   everything that was input was done so accurately?            12            MR. PARADIS: No, I do not.
13             MR. PARADIS: Yes, I did.                           13            MS. GIAIMO: Okay. To the extent that you
14             MS. GIAIMO: Okay. And so when you looked           14   are going to read from notes, you would need to let us
15   it over, there was nothing to your knowledge that was        15   know that, okay? Otherwise, your testimony should just
16   incorrect or incomplete?                                     16   be based on your recollection.
17             MR. PARADIS: That's correct. To the best           17            MR. PARADIS: Yeah, I don't have any notes.
18   of my knowledge, it was all complete and accurate.           18            MS. GIAIMO: Okay. And just briefly, can
19             MS. GIAIMO: Okay. Well, you went -- and            19   you tell me what prompted the bankruptcy filing?
20   you're saying that you did read through it on your own,      20            MR. PARADIS: Yeah. The -- there's a
21   though, and make sure everything was put in properly?        21   related bankruptcy, and my inability to procure work on a
22             MR. PARADIS: Yes, I did.                           22   continued basis caused my filing bankruptcy.
23             MS. GIAIMO: Okay. And the same for the             23            MS. GIAIMO: Okay. But your Schedule I
24   statement of financial affairs. Is that the exact same       24   indicates that you are receiving $8,000 per month
25   way that the procedure went for you filling out that         25   approximately; correct? From --


                                                        Page 11                                                           Page 12

 1            MR. PARADIS: Yeah, I mean, I'm working in            1             MR. PARADIS: It's not a -- it's not a --
 2   another job now, yes.                                         2   there are contracts that need to be put through a
 3            MS. GIAIMO: Okay. So what -- when you --             3   computer system, and you process them through a computer
 4   when did you start this new job that you're getting --        4   system and provide different parts of an organization
 5   it's about $8,000 a month that you're receiving for           5   with information regarding the contracts.
 6   compensation; correct?                                        6             MS. GIAIMO: Okay. Like contracts with
 7            MR. PARADIS: Yes, that's right. The date             7   whom and for what, general -- like in general?
 8   was end of February, beginning of March.                      8             MR. PARADIS: Depending whatever the -- the
 9            MS. GIAIMO: Okay. So -- and what's the               9   customers are, you provide information concerning various
10   position that you're working at now?                         10   contracts about items that have been purchased.
11            MR. PARADIS: I'm a contract processor,              11             MS. GIAIMO: Okay. So -- so that's what
12   contract negotiator.                                         12   I'm saying. Like what's -- what are the services that
13            MS. GIAIMO: For whom?                               13   Pro Unlimited, Inc., is providing or the -- the goods
14            MR. PARADIS: For a company called Pro               14   that they're selling to the public? What is it?
15   Unlimited, Inc.                                              15             MR. PARADIS: It -- Pro Unlimited, Inc. is
16            MS. GIAIMO: So you're -- you're a                   16   what they call a Professional Employer Organization, PEO.
17   contractor? Now, I understand you're a lawyer by trade       17   So they have people working for them that they hire out
18   originally; correct?                                         18   to different entities and companies to provide services
19            MR. PARADIS: Correct.                               19   that -- that Pro Unlimited, Inc.'s client may needs.
20            MS. GIAIMO: So are you providing contract           20             MS. GIAIMO: So is Pro Unlimited, Inc.,
21   legal services to Pro Unlimited, Inc.?                       21   somewhat like a -- like a temp agency that sends out
22            MR. PARADIS: I'm not providing legal                22   temporary workers to work for other companies? Is that
23   services. I'm an employee that does what they call           23   what you're saying?
24   contract processing.                                         24             MR. PARADIS: In effect, but it's not
25            MS. GIAIMO: What does that mean?                    25   really temp. It's more durational.


Min-U-Script®                                  Glennie Reporting Services, LLC                                    (3) Pages 9 - 12
Case 2:20-bk-06722-PS               Doc 54    Filed 08/07/20
                                        602.266.6535            Entered 08/07/20 14:50:20
                                                     www.glennie-reporting.com                                 Desc
                                     Main Document       Page 8 of 20
In re: Paul Oliva Paradis vs.                                                                               Section 341(a) meeting
                                                                                                                      July 7, 2020
                                                          Page 13                                                          Page 14

 1            MS. GIAIMO: Okay. So your -- you are not               1            MR. PARADIS: I have no idea.
 2   a person that they put -- that they placed in another --        2            MS. GIAIMO: How did you --
 3   in another position. You are actually doing work for the        3            MR. PARADIS: (Indiscernible).
 4   company itself? Like --                                         4            MS. GIAIMO: How did you get the job? How
 5            MR. PARADIS: No, I'm paid by Pro -- I'm                5   did you even find out about it?
 6   paid by Pro Unlimited, Inc., to do the work that's              6            MR. PARADIS: Through advertising that I
 7   assigned to me.                                                 7   saw online.
 8            MS. GIAIMO: Okay. What I'm saying is that              8            MS. GIAIMO: Okay. And so you're getting
 9   if they're putting the -- have you been --                      9   paid $8,000 as a contract worker; correct?
10            (Interruption.)                                       10            MR. PARADIS: Correct.
11            MS. GIAIMO: Excuse me?                                11            MS. GIAIMO: So you're getting paid, like
12            The question is, Mr. Paradis -- is, Allan,            12   they're issuing you forms 1099?
13   are you -- is somebody not on mute? Does somebody -- was       13            MR. PARADIS: No. W-2s.
14   somebody trying to say something? No.                          14            MS. GIAIMO: That's -- that's not a
15            I'm just saying that you were not hired out           15   contract worker.
16   to another company by Pro Unlimited, Inc.; right? You do       16            MR. PARADIS: An employee of Pro -- yeah,
17   your work for Pro Unlimited, Inc.?                             17   I'm telling you I'm an employee of Pro Unlimited, Inc.
18            MR. PARADIS: No, I -- I -- I was hired by             18            MS. GIAIMO: Okay. That's not what you
19   Pro Unlimited, Inc., to be assigned to various companies       19   said.
20   that they assign me to do work for.                            20            MR. PARADIS: (Indiscernible).
21            MS. GIAIMO: Oh, okay. So do you -- like               21            MS. GIAIMO: You said you were a
22   this Pro Unlimited, Inc., do you know who owns that            22   contractor. Okay. And you are a lawyer. So I just want
23   company? Is it one -- is it a single owner that owns it?       23   to be clear. You're an employee that gets W-2s, not --
24   Are there a number of shareholders? Do you know anything       24            MR. PARADIS: Right.
25   about that?                                                    25            MS. GIAIMO: -- a contractor? Okay.


                                                          Page 15                                                          Page 16

 1             I'm going to just at this point -- I'm                1   that we had talked about last week.
 2   going to turn this over first to Mr. Cross to allow him         2         First of all, you're in the process of listing
 3   to ask his questions. And just to let everyone know, I          3   both of the real properties, the residences that are
 4   have to be off of this by 10:30, so let me just see. So         4   scheduled in your statement schedule?
 5   Jim, you are going to ask questions; correct?                   5      A. That's correct.
 6             MR. CROSS: Yes, I have a few.                         6      Q. And one of those is located in, I believe, it's
 7             MS. GIAIMO: Okay. And then Bradley                    7   Rancho Mirage, California?
 8   Cosman, are you going to ask questions?                         8      A. Yes, that's correct.
 9             MR. COSMAN: I might ask just a couple.                9      Q. And the other is in Nashville, Tennessee, or
10             MS. GIAIMO: And, Michael Jones, you are              10   Memphis? I can't remember.
11   going to ask questions; correct?                               11      A. Nashville.
12             MR. JONES: Yes.                                      12      Q. Nashville, okay. And what have you done to get
13             MS. GIAIMO: Okay. So let's just try to               13   those properties listed?
14   limit it if you can, you know, the first round here for        14      A. Spoken with the Realtors, spoken with my
15   10 minutes each, just so that everybody gets at least 10       15   counsel, put my counsel in touch with the Realtor. And
16   minutes.                                                       16   to my understanding based on those conversations with the
17             All right. So, Mr. Cross, please, if you             17   Realtor, that the properties, both properties, will be
18   can proceed with your questions.                               18   listed this week.
19             MR. CROSS: Sure.                                     19      Q. Okay. And what is your opinion of value on
20                                                                  20   those properties? You've got values listed in the
21               EXAMINATION                                        21   schedules. Is that your belief as to what the properties
22   BY MR. CROSS:                                                  22   are worth?
23    Q. Good morning. We've spoken before, haven't we?             23      A. Yes. Based on discussions with the Realtor.
24    A. Yes, we have.                                              24      Q. Okay. And have you had any independent
25    Q. I just wanted to follow up on a couple of things           25   appraisals or brokers' opinions of value performed on


Min-U-Script®                                    Glennie Reporting Services, LLC                                   (4) Pages 13 - 16
Case 2:20-bk-06722-PS                Doc 54    Filed 08/07/20
                                         602.266.6535            Entered 08/07/20 14:50:20
                                                      www.glennie-reporting.com                                  Desc
                                      Main Document       Page 9 of 20
In re: Paul Oliva Paradis vs.                                                                              Section 341(a) meeting
                                                                                                                     July 7, 2020
                                                        Page 17                                                            Page 18

 1   these properties?                                             1   under your plan?
 2      A. No. I'm waiting for those on both properties.           2      A. I'm going to defer to my counsel on that.
 3   I've asked the Realtor to obtain those, and I'm waiting       3            MR. NEWDELMAN: Yes. We'll be preparing
 4   for those. We should have those this week.                    4   most likely a plan that calls for the liquidation of
 5      Q. Okay. And when you have those, would you mind           5   two -- of the real estate, California and Tennessee,
 6   supplying copies to me?                                       6   supplemented by the debtor's income if it becomes a
 7      A. Absolutely not. That's no problem at all.               7   positive cash flow. And we'll designate, most likely, 36
 8   Happy to supply them.                                         8   months of cash flow to be available (indiscernible) plan.
 9      Q. Great. Okay. As far as your plan of                     9   So it's two sales and income for 36 months.
10   reorganization in your personal case, is it my               10   BY MR. CROSS:
11   understanding that you intend to sell these properties       11      Q. Okay. And, Paul, we'd talked about the fact
12   and use the proceeds from these properties to pay off the    12   that you're -- you've got this current employment with
13   debt owning to Axis Bank as well as the debt owing to the    13   the employer that we were just talking about earlier. Do
14   Internal Revenue Service?                                    14   you intend to return to your practice of law at any point
15      A. Yes. And to the State of California for taxes          15   in the near future?
16   as well.                                                     16      A. If I can. Right now, I've not been able to
17      Q. That's right. And that's about a half a million        17   secure legal employment.
18   dollars to the California Board of Franchise?                18      Q. And why is that, sir?
19      A. That's correct. Plus, there's also some taxes          19      A. There's a lot of negative news. Let's leave it
20   owed to the -- I believe the City of Rancho Mirage for       20   there. Lot of negative news right now.
21   real estate taxes as well.                                   21      Q. Okay. And are you referring to the dispute with
22      Q. Okay. And there's also a fair amount of                22   the City of Los Angeles Fire and Water District?
23   unsecured debt owing to credit cards?                        23      A. Yes, I am.
24      A. That's correct.                                        24            MR. CROSS: Okay. Judge, I have no further
25      Q. And do you plan to pay a portion of that as well       25   questions.


                                                        Page 19                                                            Page 20

 1         MS. GIAIMO: Okay. Thanks very much, Jim.                1                  EXAMINATION
 2         I believe next up we'll have Mr. Bradley                2   BY MR. JONES:
 3   Cosman for Axis -- on behalf of Axis Bank.                    3      Q. Mr. Paradis, you recognize you're still under
 4         MR. COSMAN: Thanks.                                     4   oath?
 5                                                                 5      A. Yes.
 6                 EXAMINATION                                     6      Q. How long have you resided in Arizona?
 7   BY MR. COSMAN:                                                7      A. Since February 2020.
 8      Q. Hi, my name is Brad. Most of my questions were          8      Q. Do you intend to remain in Arizona?
 9   already addressed by Mr. Cross, but I did have one            9      A. Yes, I do.
10   question.                                                    10      Q. When was is the last time you lived in Rancho
11         The proceeds of the loan from Axis Bank, were          11   Mirage, California?
12   those used to acquire or purchase the Rancho Mirage          12      A. Prior to February.
13   property?                                                    13      Q. On page 33 of your bankruptcy schedules, you
14      A. Yes.                                                   14   claim a homestead exemption in Rancho Mirage, California,
15           MR. COSMAN: Thank you. No further                    15   property; is that correct?
16   questions.                                                   16      A. I don't know. I don't have the document in
17           MS. GIAIMO: Okay. And then next up we                17   front of me.
18   have Mr. Jones on behalf of the City of Los Angeles.         18      Q. Do you have any reason to dispute that your
19           And I can say this, you know, now feel free          19   bankruptcy schedule states on page 33 that you claim a
20   to use more than 10 minutes because we have time since       20   homestead exemption in the Rancho Mirage, California,
21   Mr. Cross and Mr. Cosman's questions were so short.          21   property?
22           MR. JONES: Morning. For the record,                  22      A. As I said, I don't have the document in front of
23   Michael Jones, Allen, Barnes & Jones, counsel for the        23   me. I can't answer the question.
24   City of Los Angeles.                                         24      Q. You don't have the bankruptcy schedules with
25                  *****                                         25   you?


Min-U-Script®                                  Glennie Reporting Services, LLC                                    (5) Pages 17 - 20
Case 2:20-bk-06722-PS               Doc 54    Filed 08/07/20
                                        602.266.6535            Entered 08/07/20 14:50:20
                                                     www.glennie-reporting.com                                  Desc
                                    Main Document       Page 10 of 20
In re: Paul Oliva Paradis vs.                                                                            Section 341(a) meeting
                                                                                                                   July 7, 2020
                                                        Page 21                                                         Page 22

 1             MS. GIAIMO: Well, listen.                           1     A. Payroll.
 2             MR. NEWDELMAN: I have the schedules in              2     Q. Page 61 of your bankruptcy schedules, you, in
 3   front of me. This is Allan NewDelman. The debtor did          3   your word, "infused cash into Paradis Law Group, PLLC,
 4   take a California exemption for $75,000 on Schedule C, if     4   over the past two years in the total amount of $2.6
 5   that helps.                                                   5   million." Is that accurate?
 6   BY MR. JONES:                                                 6     A. Yes.
 7      Q. Mr. Paradis, do you agree with your counsel's           7     Q. Why? Why did you infuse that cash?
 8   statement?                                                    8     A. For operating purposes.
 9      A. I have no reason to disagree with him.                  9     Q. What -- what type of operating purposes?
10      Q. So you agree? On page 21, your bankruptcy              10     A. Again, payroll, among other things.
11   schedule states you're a creditor and contemporaneously      11     Q. Page 63 of your bankruptcy schedules, Paradis
12   filed Ardent Cyber Solutions, LLC, bankruptcy case and       12   Law Group ceased operations December 2019. Is that
13   that you are owed $500,000; is that accurate?                13   accurate?
14      A. Yes, it is.                                            14     A. Yes.
15      Q. Page 61 of your bankruptcy schedule, it states         15     Q. Why did it cease operations in December 2019?
16   that you, and I'll use your word, "infused cash into         16     A. No business.
17   Ardent over the past two years in a total amount of $1.9     17     Q. Did it have any assets when it ceased
18   million." Is that accurate?                                  18   operations?
19      A. Yes, it is.                                            19     A. No.
20      Q. Why did you infuse $1.9 million into Ardent over       20     Q. It didn't have any receivables?
21   the last two years?                                          21     A. No.
22      A. For operating purposes.                                22     Q. Didn't have any hard assets?
23      Q. Such as?                                               23     A. No hard assets.
24      A. For operating purposes, to operate the business.       24     Q. When were you divorced?
25      Q. Like what? Give me an example.                         25     A. I don't see how that's relevant to any of this.


                                                        Page 23                                                         Page 24

 1      Q. This bankruptcy is about you personally. When           1   question, Mr. Paradis.
 2   were you divorced?                                            2             MR. PARADIS: Allan?
 3      A. Prior to filing my bankruptcy. Ask your next            3             MR. NEWDELMAN: I would not -- if it's a
 4   question.                                                     4   public record, if you know the date of your divorce,
 5      Q. I'm not --                                              5   Paul, give him the date.
 6            MS. GIAIMO: Excuse me, Mr. Paradis, this             6             MR. PARADIS: 2015.
 7   is Jennifer Giaimo with the U.S. Trustee's Office. You        7             MR. NEWDELMAN: It's a public record.
 8   need to answer that question. This is your personal           8   BY MR. JONES:
 9   bankruptcy, and this is an opportunity that the creditors     9      Q. Have any assets transferred to your ex-wife in
10   are allowed to have to ask you questions. So you need to     10   the divorce?
11   answer that question.                                        11             MR. NEWDELMAN: You can answer.
12            MR. NEWDELMAN: Maybe he's not comfortable           12             MR. PARADIS: No, that's not a public
13   with it, so it's a public record.                            13   record. That's not a public record. I'm not answering
14            MR. JONES: It doesn't matter if he's                14   that.
15   comfortable with it.                                         15             MS. GIAIMO: Okay. I'm going to intervene
16            MS. GIAIMO: I'm -- I'm going to interject           16   here. This is your personal bankruptcy, and regardless
17   here. This is -- this is Jennifer Giaimo on behalf of        17   of whether it was public record, you need to answer the
18   the U.S. Trustee. Mr. Paradis, this is your personal         18   questions about your transfers of -- excuse me, whoever
19   bankruptcy, and it is relevant, and you need to answer       19   else is talking, please do not interrupt me. If it's
20   these questions. This is the only opportunity -- or this     20   Mr. NewDelman, please put yourself on mute until I'm
21   is the initial opportunity that the creditors have to ask    21   finished speaking.
22   you questions. So please answer the question.                22             Mr. Paradis, transfers or -- of assets are
23            MR. PARADIS: It's a public record,                  23   absolutely 100 percent relevant and pertinent to your
24   Mr. Jones.                                                   24   bankruptcy case. You must answer the question. The only
25            MS. GIAIMO: The -- you should answer the            25   reason that you may refuse to answer a question when you


Min-U-Script®                                  Glennie Reporting Services, LLC                                  (6) Pages 21 - 24
Case 2:20-bk-06722-PS               Doc 54    Filed 08/07/20
                                        602.266.6535            Entered 08/07/20 14:50:20
                                                     www.glennie-reporting.com                                Desc
                                    Main Document       Page 11 of 20
In re: Paul Oliva Paradis vs.                                                                             Section 341(a) meeting
                                                                                                                    July 7, 2020
                                                         Page 25                                                         Page 26

 1   are under examination is based on a privilege.                 1      A. Probably my counsel, but I'll have to check.
 2            If you want to assert a privilege, you are            2      Q. What was your counsel's name?
 3   free to do so. But unless you have a privilege, you do         3      A. My -- my divorce counsel.
 4   need to answer the questions that are being posed to you.      4      Q. What was your divorce counsel's name?
 5   Thank you.                                                     5      A. Paul Goldhamer.
 6   BY MR. JONES:                                                  6      Q. And what firm is he with?
 7      Q. The question was --                                      7      A. His own firm. I don't remember the exact name
 8      A. Yeah.                                                    8   of the firm.
 9      Q. -- were any assets transferred to your ex-wife           9      Q. What -- what city is he -- what city does he
10   in the divorce?                                               10   practice law from?
11      A. In connection with the divorce was the                  11      A. He's in New Jersey somewhere. I don't remember
12   settlements.                                                  12   the city.
13      Q. Did she receive assets in the divorce                   13      Q. And what state was -- was your divorce processed
14   settlement?                                                   14   through? Was it New York?
15      A. Yes, she did.                                           15      A. New Jersey.
16      Q. What did she receive?                                   16      Q. New Jersey. Page 54 of your bankruptcy
17      A. I don't recall.                                         17   schedules list that you're losing $2,045.76 per month
18      Q. Is there a document that lists what she received        18   (indiscernible) in that income; is that accurate?
19   in the divorce settlement?                                    19      A. That's correct.
20      A. Yes, there is.                                          20      Q. And that's without paying any rent, which you
21      Q. What's that called?                                     21   prepaid for a year; is that accurate?
22      A. I don't recall the exact name of the document.          22      A. That's correct.
23      Q. Do you have a copy of that document?                    23      Q. And there's also no payments on account of
24      A. I don't believe so, actually.                           24   mortgage, HOA or tax payments; is that accurate?
25      Q. Who would have a copy of that document?                 25      A. Not now.


                                                         Page 27                                                         Page 28

 1       Q. Those aren't included in your net income on your        1   that?
 2   bankruptcy schedules; correct?                                 2      A. It says what it says. I don't have it in front
 3       A. Correct.                                                3   of me. I don't know what it says.
 4       Q. Page 19 of your bankruptcy schedules list that          4      Q. What would depreciation expense related to
 5   you're holding only $13,985.04 in cash and accounts; is        5   Ardent consist of?
 6   that accurate?                                                 6      A. I -- I don't know. I'm not the accountant who
 7       A. Yes.                                                    7   prepared the return.
 8       Q. You filed your 2018 tax return with an addendum         8      Q. Are you aware of whether depreciation would be a
 9   to your bankruptcy petition. That tax return's                 9   cash item or just an accounting term that wouldn't
10   Schedule C shows that at least $7.8 million went to you       10   actually be cash paid out?
11   from Ardent in 2018; is that accurate?                        11      A. Again, I'm not qualified to answer that. I
12       A. I don't have it in front of me, so I don't know        12   don't know.
13   what it says.                                                 13      Q. You didn't pay federal taxes related to your
14       Q. Do you have any reason to doubt the accuracy of        14   2018 tax return; correct?
15   your 2018 tax return?                                         15      A. I did pay some.
16       A. No.                                                    16      Q. How much?
17       Q. Have you amended your 2018 tax return?                 17      A. I don't recall the exact amount.
18       A. No.                                                    18      Q. Your tax in 2018 was listed at $2,000,34 --
19       Q. Was your 2018 tax return filed with the IRS?           19   excuse me, $2,034,880. Is that correct?
20       A. Yes.                                                   20      A. (Indiscernible).
21       Q. 2018 tax return Schedule C shows $1.1 million in       21            MS. GIAIMO: Mark, please let the dogs
22   depreciation expense related to Ardent; is that accurate?     22   outside.
23       A. Again, I don't know what it says. I don't have         23   BY MR. JONES:
24   it in front of me.                                            24      Q. Did you pay that amount?
25       Q. Do you have any reason to doubt that it says           25      A. (Indiscernible).


Min-U-Script®                                   Glennie Reporting Services, LLC                                 (7) Pages 25 - 28
Case 2:20-bk-06722-PS                Doc 54    Filed 08/07/20
                                         602.266.6535            Entered 08/07/20 14:50:20
                                                      www.glennie-reporting.com                                Desc
                                     Main Document       Page 12 of 20
In re: Paul Oliva Paradis vs.                                                                             Section 341(a) meeting
                                                                                                                    July 7, 2020
                                                        Page 29                                                          Page 30

 1            MS. GIAIMO: Just get them outside, and               1   conclusion.
 2   keep them outside.                                            2            MR. JONES: He's a lawyer.
 3            MR. PARADIS: I did not pay the entire                3            MR. NEWDELMAN: So what? He could be a
 4   amount. I paid some --                                        4   lawyer that has no knowledge of the issue --
 5            MS. GIAIMO: That's okay.                             5            MR. JONES: Well, let me rephrase, then.
 6            MR. PARADIS: -- some amount. I don't                 6   Because -- if he can't understand it.
 7   recall the amount that I paid.                                7   BY MR. JONES:
 8   BY MR. JONES:                                                 8      Q. Is -- is Ardent -- did Aventador Utility
 9      Q. Did you pay over a million dollars?                     9   Solutions, LLC, change its name?
10      A. Again, I don't recall.                                 10      A. Yes, it did.
11      Q. Did you pay over $500,000?                             11      Q. What did it change its name to?
12      A. I don't recall.                                        12      A. Ardent Cyber Solutions, LLC.
13      Q. Okay. Page 19 -- excuse me -- what happened to         13      Q. Did Aventador Utility Solutions dissolve?
14   the moneys that you were paid from Ardent in 2018?           14      A. I don't know what you mean by "dissolve," so I
15      A. I was not paid any money from Ardent in 2018.          15   don't know how to answer that question.
16   Ardent didn't exist in 2018. We've already had this          16      Q. Did it -- was it shut down under California law?
17   discussion on the prior call, Mr. Jones.                     17      A. I -- I don't know.
18      Q. You're aware that Aventador Utility Solutions,         18      Q. Is Ardent the same as Aventador with a different
19   LLC, changed its name to Ardent; correct?                    19   name?
20      A. Yes, I am.                                             20      A. I sold Aventador, and then the people that
21      Q. Okay. So you'd agree with me that they're the          21   bought Aventador from me changed the name to Ardent. So
22   same entity with a name change?                              22   I don't know the answer to your question.
23            MR. NEWDELMAN: Objection.                           23            MR. JONES: Jennifer, just for the record,
24            MR. JONES: Objection to what?                       24   we -- we have a -- the 341 meeting with Ardent was shut
25            MR. NEWDELMAN: Calls for a legal                    25   down and continued. Mr. Paradis refused to answer


                                                        Page 31                                                          Page 32

 1   questions about Ardent when it was named Aventador, so        1   to answer questions related to his 100 percent membership
 2   essentially anything before 2019. So I think that's --        2   interest in Ardent from which he received $7.8 million in
 3   that's why we're landing here.                                3   2018.
 4   BY MR. JONES:                                                 4              MS. GIAIMO: Okay. I -- I agree with that,
 5      Q. Mr. -- Mr. Paradis, do you intend to again              5   Mr. Jones. I think that's a good way of handling that.
 6   refuse to answer any questions related to Ardent prior to     6   Let's pick a date to reschedule this. So let's see. We
 7   2019?                                                         7   typically reschedule them for Thursdays. Oh, actually,
 8      A. Yes, I do, for the same reasons we discussed on         8   what -- when -- when was the other one rescheduled for?
 9   the prior call.                                               9   I'll just do it right behind that.
10      Q. So if I ask you questions related to payments          10              MR. NEWDELMAN: Jennifer, we're scheduled
11   from Ardent to you prior to 2019, you're going to refuse     11   to go back on the (indiscernible). We're scheduled to go
12   to answer all those questions?                               12   back on a continued 341 meeting on the Ardent case on
13      A. That's correct.                                        13   July 30th, which is on a Thursday, at 9:30. So probably
14            MR. JONES: Jennifer, I -- I ask that we --          14   tie it in to close to that meeting.
15   we get a ruling related to this issue, too. That the key     15              MS. GIAIMO: Yes. Okay. So July 30th at
16   issue seems to be that Mr. Paradis believes that because     16   what time, Allan?
17   Aventador changed its name to Ardent that he need not        17              MR. NEWDELMAN: I think we're at 9:30 on
18   answer any questions related to Ardent prior to 2019 and     18   the Ardent case.
19   that somehow they're totally separate and irrelevant to      19              MS. GIAIMO: 9:30. So I will say
20   the bankruptcy case.                                         20   10:00 a.m. for the Paradis case.
21            Chris Paddock continued the 341 meeting.            21              MR. NEWDELMAN: That will work here.
22   We agreed that we would get an order from the judge to       22              MS. GIAIMO: Okay. So we'll -- we'll issue
23   compel testimony related to those issues. And I -- I         23   a -- the minute entry that will reflect that this 341 is
24   mean, it's going to restrict -- obviously restrict           24   going to be continued until July 30th at 10:00 a.m.
25   questions and issues in this 341 if he's going to refuse     25              I just -- I have one quick question.


Min-U-Script®                                  Glennie Reporting Services, LLC                                  (8) Pages 29 - 32
Case 2:20-bk-06722-PS               Doc 54    Filed 08/07/20
                                        602.266.6535            Entered 08/07/20 14:50:20
                                                     www.glennie-reporting.com                                 Desc
                                    Main Document       Page 13 of 20
In re: Paul Oliva Paradis vs.                                                                           Section 341(a) meeting
                                                                                                                  July 7, 2020
                                                      Page 33                                                          Page 34
                                                                 1   STATE OF ARIZONA   )
 1   Where -- where are you a member of the bar, Mr. Paradis?                           )
                                                                 2   COUNTY OF MARICOPA )
 2            MR. PARADIS: New York.
                                                                 3                BE IT KNOWN that the foregoing proceedings
 3            MS. GIAIMO: New York. Okay. All right.                 are a full, true and accurate record of the previously
                                                                 4   recorded proceedings, all done to the best of my skill
 4   So I will -- this matter is not being concluded. It's           and ability; that the proceedings were transcribed and
                                                                 5   reduced to print under my direction.
 5   going to be continued.
                                                                 6                 I CERTIFY that I am in no way related to
 6            Is everybody -- does anybody have a problem            any of the parties hereto nor am I in any way interested
                                                                 7   in the outcome hereof.
 7   that's on the line with the continuation date?
 8            MR. CROSS: This is Jim Cross. No, I don't          8                  [ ] Review and signature was requested.
                                                                                    [ ] Review and signature was waived.
 9   have a problem with it. It works for me, Jennifer.          9                  [X] Review and signature not required.
                                                                                   [ ] Review and signature was requested, but
10            MS. GIAIMO: Okay. Very good. Okay. So             10   did not do so within 30 days after notification.

11   we will issue that minute entry that will be setting --    11                I CERTIFY that I have complied with the
                                                                     ethical obligations set forth in ACJA 7-206(F)(3) and
12   resetting this for July 30th. And at that time I will      12   ACJA 7-206 J(1)(g)(1) and (2).
13   not be the attorney on it. Mr. Bernatavicius who is the    13
                                                                     July, 2020.
                                                                                   Dated at Phoenix, Arizona, this 30th day of

14   counsel for the U.S. Trustee will be handling this.        14
15   Okay?                                                      15
                                                                                              ______________________________
16            MALE VOICE: Okay.                                 16                             Jennifer Honn
                                                                                               Certified Reporter
17            MS. GIAIMO: Thank you all. Thank you,             17                             Arizona CR No. 50885
18   everyone. I appreciate the cooperation. Have a good        18                I CERTIFY that GLENNIE REPORTING SERVICES,
                                                                   LLC, has complied with the ethical obligations set forth
19   day.                                                       19 in ACJA 7-206.
20            MALE VOICE: Okay.                                 20
21            MR. PARADIS: Thank you. Bye-bye. Thank            21
22   you.                                                       22
23            MS. GIAIMO: Okay. Bye.                            23
                                                                     _______________________________
24            (End of recording.)                               24   GLENNIE REPORTING SERVICES, LLC
                                                                     Registered Reporting Firm
25                                                              25   Arizona RRF No. R1035




Min-U-Script®                                 Glennie Reporting Services, LLC                                  (9) Pages 33 - 34
Case 2:20-bk-06722-PS              Doc 54    Filed 08/07/20
                                       602.266.6535            Entered 08/07/20 14:50:20
                                                    www.glennie-reporting.com                                Desc
                                   Main Document       Page 14 of 20
In re: Paul Oliva Paradis vs.                                                                                 Section 341(a) meeting
                                                                                                                        July 7, 2020

                              27:8                        24:9,22;25:9,13            5:16,17                 Certified (2)
            $              addressed (1)               assign (1)                  Board (1)                    3:4;34:
                              19:9                        13:20                      17:18                   CERTIFY (3)
$1.1 (1)                   administer (1)              assigned (2)                both (4)                     34:6,11,18
  27:21                       7:16                        13:7,19                    10:4;16:3,17;17:2       change (3)
$1.9 (2)                   advertising (1)             attorney (4)                bought (1)                   29:22;30:9,11
  21:17,20                    14:6                        8:25;9:3;10:5;33:13        30:21                   changed (3)
$13,985.04 (1)             affairs (1)                 available (1)               Box (1)                      29:19;30:21;31:17
  27:5                        9:24                        18:8                       3:                      Chapter (2)
$2,000,34 (1)              affirm (1)                  Aventador (8)               Brad (3)                     0:;4:19
  28:18                       8:8                         29:18;30:8,13,18,20,       6:8,10;19:8             check (1)
$2,034,880 (1)             Again (5)                      21;31:1,17               Bradley (5)                  26:1
  28:19                       22:10;27:23;28:11;       Avenue (4)                    3:;6:7;7:10;15:7;       Chris (1)
$2,045.76 (1)                 29:10;31:5                  0:;3:15,19,23              19:2                       31:21
  26:17                    agency (1)                  aware (3)                   briefly (1)               City (11)
$2.6 (1)                      12:21                       7:21;28:8;29:18            10:18                      3:21;6:19,21;7:12;
  22:4                     agree (4)                   Axis (7)                    brokers' (1)                 17:20;18:22;19:18,24;
$500,000 (2)                  21:7,10;29:21;32:4          3:17;6:11;7:10;            16:25                      26:9,9,12
  21:13;29:11              agreed (1)                     17:13;19:3,3,11          business (2)              claim (2)
$7.8 (2)                      31:22                                                  21:24;22:16                20:14,19
  27:10;32:2               Allan (10)                             B                Bye (1)                   clear (2)
$75,000 (1)                   3:,8;4:15,16,18;6:25;                                  33:23                      5:23;14:23
  21:4                        13:12;21:3;24:2;32:16    back (3)                    Bye-bye (1)               client (1)
$8,000 (3)                 ALLEN (3)                     8:25;32:11,12               33:21                      12:19
  10:24;11:5;14:9             3:22;6:18;19:23          Bank (6)                                              close (1)
                           allow (1)                     3:17;6:11;7:11;                     C                  32:14
            [                 15:2                       17:13;19:3,11                                       COIE (2)
                           allowed (1)                 BANKRUPTCY (23)             ca (1)                       3:18;6:11
[X] (1)                       23:10                      0:;10:19,21,22;             3:21                    Columbus (1)
  34:9                     amended (1)                   20:13,19,24;21:10,12,     California (9)               3:9
                              27:17                      15;22:2,11;23:1,3,9,19;     16:7;17:15,18;18:5;     comfortable (2)
            A              among (1)                     24:16,24;26:16;27:2,4,      20:11,14,20;21:4;          23:12,15
                              22:10                      9;31:20                     30:16                   companies (3)
ability (2)                amount (8)                  bar (1)                     call (5)                     12:18,22;13:19
  8:2;34:                     17:22;21:17;22:4;          33:1                        5:8;11:23;12:16;        company (4)
able (3)                      28:17,24;29:4,6,7        BARNES (3)                    29:17;31:9                 11:14;13:4,16,23
  7:23;10:5;18:16          Angeles (7)                   3:22;6:18;19:23           called (4)                compel (1)
Absolutely (2)                3:21;6:19,21;7:13;       based (4)                     5:10;6:23;11:14;           31:23
  17:7;24:23                  18:22;19:18,24             10:16;16:16,23;25:1         25:21                   compensation (1)
account (1)                appearance (4)              basic (1)                   calls (2)                    11:6
  26:23                       4:15;5:25;6:1,8            8:13                        18:4;29:25              complete (1)
accountant (1)             APPEARANCES (5)             basis (1)                   can (13)                     9:18
  28:6                        3:6;4:14;5:8;6:23;         10:22                       4:16,22;5:16,21;6:1,    complied (2)
accounting (1)                7:15                     becomes (1)                   8;7:6;10:18;15:14,18;      34:,11
  28:9                     appraisals (1)                18:6                        18:16;19:19;24:11       computer (3)
accounts (1)                  16:25                    Beginning (2)               cards (1)                    5:15;12:3,3
  27:5                     appreciate (1)                4:1;11:8                    17:23                   concerning (1)
accuracy (1)                  33:18                    behalf (6)                  Case (14)                    12:9
  27:14                    approximately (2)             4:19,21;6:11;19:3,          0:;4:4,10,11;5:23;      concluded (1)
accurate (12)                 4:13;10:25                 18;23:17                    6:5;8:16;17:10;21:12;      33:4
  9:18;21:13,18;22:5,      Ardent (23)                 behind (1)                    24:24;31:20;32:12,18,   conclusion (1)
  13;26:18,21,24;27:6,        21:12,17,20;27:11,         32:9                        20                         30:1
  11,22;34:                   22;28:5;29:14,15,16,     belief (1)                  cash (8)                  confident (1)
accurately (1)                19;30:8,12,18,21,24;       16:21                       18:7,8;21:16;22:3,7;       10:4
  9:12                        31:1,6,11,17,18;32:2,    believes (1)                  27:5;28:9,10            connection (1)
ACJA (3)                      12,18                      31:16                     caused (1)                   25:11
  34:,12,19                ARIZONA (15)                Bernatavicius (1)             10:22                   consist (1)
acquire (1)                   0:,,;3:,4,12,16,20,24;     33:13                     cease (1)                    28:5
  19:12                       20:6,8;34:1,13,17,25     best (2)                      22:15                   contemporaneously (1)
actually (5)               assert (1)                    9:17;34:4                 ceased (2)                   21:11
  5:8;13:3;25:24;             25:2                     better (1)                    22:12,17                continuation (1)
  28:10;32:7               assets (8)                    5:19                      Central (3)                  33:7
addendum (1)                  8:16;22:17,22,23;        bit (2)                       3:15,19,23              continued (6)

Min-U-Script®                                    Glennie Reporting Services, LLC                                  (1) $1.1 - continued
      Case 2:20-bk-06722-PS              Doc 54 Filedwww.glennie-reporting.com
                                          602.266.6535 08/07/20 Entered 08/07/20 14:50:20                          Desc
                                         Main Document     Page 15 of 20
In re: Paul Oliva Paradis vs.                                                                          Section 341(a) meeting
                                                                                                                 July 7, 2020

  10:22;30:25;31:21;       deal (1)                                         ex-wife (2)               full (1)
  32:12,24;33:5              5:11                              E              24:9;25:9                 34:
contract (6)               debt (3)                                                                   further (2)
  11:11,12,20,24;14:9,       17:13,13,23            earlier (1)                        F                18:24;19:15
  15                       Debtor (9)                  18:13                                          future (1)
contractor (3)               0:;3:7;4:15,19,21;     East (2)                fact (1)                    18:15
  11:17;14:22,25             6:25;7:1,3;21:3           0:;3:9                  18:11
contracts (4)              debtor's (1)             effect (1)              fair (1)                             G
  12:2,5,6,10                18:6                      12:24                   17:22
conversations (1)          December (2)             ELECTRONIC (3)          far (1)                   general (2)
  16:16                      22:12,15                  0:;3:1,2                17:9                     12:7,7
cooperation (1)            defer (1)                else (1)                February (3)              gets (2)
  33:18                      18:2                      24:19                   11:8;20:7,12             14:23;15:15
copies (1)                 Depending (1)            employee (4)            federal (1)               GIAIMO (70)
  17:6                       12:8                      11:23;14:16,17,23       28:13                    4:2,3,22;5:1,4,7;6:6,
copy (2)                   depreciation (3)         Employer (2)            feel (1)                    12,17,20;7:21,25;8:5,
  25:23,25                   27:22;28:4,8              12:16;18:13             19:19                    11,19,23;9:5,11,14,19,
Cosman (12)                Description (1)          employment (2)          few (1)                     23;10:3,9,13,18,23;
  2:;3:;6:7,10,10;7:10;      2:                        18:12,17                15:6                     11:3,9,13,16,20,25;
  15:8,9;19:3,4,7,15       designate (1)            end (3)                 filed (5)                   12:6,11,20;13:1,8,11,
Cosman's (1)                 18:7                      5:21;11:8;33:24         8:15,17;21:12;27:8,      21;14:2,4,8,11,14,18,
  19:21                    different (3)            entire (1)                 19                       21,25;15:7,10,13;19:1,
counsel (7)                  12:4,18;30:18             29:3                 filing (3)                  17;21:1;23:6,7,16,17,
  16:15,15;18:2;19:23;     direction (1)            entities (1)               10:19,22;23:3            25;24:15;28:21;29:1,5;
  26:1,3;33:14               34:5                      12:18                fill (1)                    32:4,15,19,22;33:3,10,
counsel's (3)              disagree (1)             entity (1)                 8:24                     17,23
  21:7;26:2,4                21:9                      29:22                filling (1)               Glennie (3)
COUNTY (1)                 discussed (1)            entry (2)                  9:25                     0:;34:18,24
  34:2                       31:8                      32:23;33:11          financial (1)             Goldhamer (1)
couple (3)                 discussion (1)           essentially (1)            9:24                     26:5
  8:12;15:9,25               29:17                     31:2                 find (1)                  Good (9)
COURT (1)                  discussions (1)          estate (2)                 14:5                     4:2,8,18;6:3,10;
  0:                         16:23                     17:21;18:5           finished (1)                15:23;32:5;33:10,18
CR (2)                     dispute (2)              ethical (2)                24:21                  goods (1)
  0:;34:17                   18:21;20:18               34:,                 Fire (1)                    12:13
credit (1)                 dissolve (2)             even (1)                   18:22                  Great (1)
  17:23                      30:13,14                  14:5                 FIRM (5)                    17:9
creditor (1)               DISTRICT (2)             everybody (5)              3:14;26:6,7,8;34:      Group (2)
  21:11                      0:;18:22                  4:7;5:14,21;15:15;   first (6)                   22:3,12
creditors (4)              divorce (9)                 33:6                    4:16,17;8:15;15:2,
  4:4,10;23:9,21             24:4,10;25:10,11,13,   everyone (2)               14;16:2                           H
Cross (17)                   19;26:3,4,13              15:3;33:18           flow (2)
  2:4;3:,14;6:3,3;7:4;     divorced (2)             exact (4)                  18:7,8                 half (1)
  15:2,6,17,19,22;18:10,     22:24;23:2                9:24;25:22;26:7;     follow (1)                  17:17
  24;19:9,21;33:8,8        document (6)                28:17                   15:25                  hand (1)
current (1)                  20:16,22;25:18,22,     Examination (7)         foregoing (1)               8:7
  18:12                      23,25                     2:,4,5;15:21;19:6;      34:3                   handling (2)
customers (1)              dogs (2)                    20:1;25:1            form (1)                    32:5;33:14
  12:9                       7:7;28:21              example (1)                8:21                   handwriting (1)
Cyber (2)                  dollars (2)                 21:25                format (1)                  8:24
  21:12;30:12                17:18;29:9             Excuse (6)                 9:8                    happened (1)
                           done (4)                    4:6;13:11;23:6;      forms (5)                   29:13
            D                5:10;9:12;16:12;          24:18;28:19;29:13       8:24;9:7,9;10:4;       Happy (1)
                             34:4                   exemption (3)              14:12                    17:8
date (5)                   doubt (2)                   20:14,20;21:4        forth (2)                 hard (2)
  11:7;24:4,5;32:6;          27:14,25               Exhibits (2)               34:,                     22:22,23
  33:7                     down (2)                    2:,                  Franchise (1)             helps (1)
Dated (1)                    30:16,25               exist (1)                  17:18                    21:5
  34:13                    drugs (1)                   29:16                free (2)                  hereof (1)
day (2)                      8:1                    expense (2)                19:19;25:3               34:7
  33:19;34:13              durational (1)              27:22;28:4           front (6)                 hereto (1)
days (1)                     12:25                  extent (2)                 20:17,22;21:3;27:12,     34:
  34:10                                                5:15;10:13              24;28:2                Hi (1)

Min-U-Script®                                  Glennie Reporting Services, LLC                                (2) contract - Hi
      Case 2:20-bk-06722-PS             Doc 54 Filedwww.glennie-reporting.com
                                         602.266.6535 08/07/20 Entered 08/07/20 14:50:20                    Desc
                                        Main Document     Page 16 of 20
In re: Paul Oliva Paradis vs.                                                                            Section 341(a) meeting
                                                                                                                   July 7, 2020

  19:8                        9:7,8,12                 32:5                      20:10                    33:1
higher (1)                 inputted (1)              Judge (2)                LLC (7)                   membership (1)
  5:16                        8:20                     18:24;31:22               0:;21:12;29:19;30:9,     32:1
himself (1)                intend (4)                July (7)                    12;34:,24              Memphis (1)
  7:2                         17:11;18:14;20:8;        0:;4:12;32:13,15,24;   LLP (1)                     16:10
hire (1)                      31:5                     33:12;34:                 3:18                   met (1)
  12:17                    interest (1)                                       loan (1)                    9:2
hired (2)                     32:2                              K                19:11                  Michael (6)
  13:15,18                 interested (1)                                     located (1)                 3:;6:16,21;7:12;
HOA (1)                       34:                    keep (1)                    16:6                     15:10;19:23
  26:24                    interject (1)               29:2                   logistically (1)          might (2)
Hold (2)                      23:16                  key (1)                     8:24                     8:2;15:9
  7:6,6                    Internal (1)                31:15                  long (1)                  million (8)
holding (1)                   17:14                  K-I-N (1)                   20:6                     17:17;21:18,20;22:5;
  27:5                     interrupt (1)               5:3                    look (1)                    27:10,21;29:9;32:2
homestead (2)                 24:19                  knowledge (3)               9:8                    mind (1)
  20:14,20                 Interruption (1)            9:15,18;30:4           looked (1)                  17:5
Honn (3)                      13:10                  KNOWN (1)                   9:14                   minute (2)
  0:;3:3;34:16             intervene (1)               34:3                   looking (1)                 32:23;33:11
                              24:15                                              10:11                  minutes (3)
            I              into (7)                             L             Los (7)                     15:15,16;19:20
                              8:20,21;9:7,8;21:16,                               3:21;6:19,21;7:13;     Mirage (6)
idea (1)                      20;22:3               landing (1)                  18:22;19:18,24           16:7;17:20;19:12;
   14:1                    irrelevant (1)              31:3                   losing (1)                  20:11,14,20
impact (1)                    31:19                 last (4)                     26:17                  money (1)
   8:2                     IRS (1)                     4:22;16:1;20:10;       lot (2)                     29:15
inability (1)                 27:19                    21:21                     18:19,20               moneys (1)
   10:21                   issue (5)                LAW (6)                   louder (1)                  29:14
Inc (11)                      30:4;31:15,16;32:22;     3:14;18:14;22:3,12;       5:17                   month (3)
   11:15,21;12:13,15,         33:11                    26:10;30:16                                        10:24;11:5;26:17
   20;13:6,16,17,19,22;    issues (2)               lawyer (4)                           M              months (2)
   14:17                      31:23,25                 11:17;14:22;30:2,4                                 18:8,9
included (1)               issuing (1)              least (2)                 MALE (2)                  more (2)
   27:1                       14:12                    15:15;27:10             33:16,20                   12:25;19:20
income (4)                 item (1)                 leave (1)                 many (1)                  morning (6)
   18:6,9;26:18;27:1          28:9                     18:19                   8:14                       4:2,18;6:4,10;15:23;
incomplete (1)             items (1)                legal (4)                 March (1)                   19:22
   9:16                       12:10                    11:21,22;18:17;         11:8                     mortgage (1)
incorrect (1)                                          29:25                  MARICOPA (1)                26:24
   9:16                                J            liabilities (1)            34:2                     most (3)
Inc's (1)                                              8:17                   Mark (2)                    18:4,7;19:8
   12:19                   J1g1 (1)                 likely (2)                 7:6;28:21                much (2)
independent (1)              34:12                     18:4,7                 Marked (1)                  19:1;28:16
   16:24                   James (1)                limit (1)                  2:                       must (2)
INDEX (1)                    3:                        15:14                  mask (1)                    4:24;24:24
   2:                      Jennifer (12)            line (6)                   4:24                     mute (4)
indicates (1)                0:;3:3;4:3;6:15,16;       5:5,9;6:7,13;8:14;     matter (3)                  4:7,8;13:13;24:20
   10:24                     23:7,17;30:23;31:14;      33:7                    4:4;23:14;33:4           muted (2)
Indiscernible (7)            32:10;33:9;34:16       liquidation (1)           may (2)                     4:7,25
   14:3,20;18:8;26:18;     Jersey (3)                  18:4                    12:19;24:25
   28:20,25;32:11            26:11,15,16            list (2)                  Maybe (1)                            N
influence (1)              Jim (5)                     26:17;27:4              23:12
   8:1                       6:3;7:4;15:5;19:1;     listed (4)                mean (5)                  name (15)
information (7)              33:8                      16:13,18,20;28:18       6:20;11:1,25;30:14;        4:23;5:10;6:24;19:8;
   8:20;9:3,6,6;10:1;      job (3)                  listen (1)                 31:24                      25:22;26:2,4,7;29:19,
   12:5,9                    11:2,4;14:4               21:1                   media (1)                   22;30:9,11,19,21;31:17
infuse (2)                 Jones (32)               listing (1)                3:3                      named (1)
   21:20;22:7                2:5;3:,22;6:15,16,18,     16:2                   medications (1)             31:1
infused (2)                  18,21;7:12;15:10,12;   lists (1)                  8:1                      names (1)
   21:16;22:3                19:18,22,23,23;20:2;      25:18                  MEETING (8)                 5:9
initial (1)                  21:6;23:14,24;24:8;    little (2)                 0:;3:2;4:3,10;30:24;     Nancy (2)
   23:21                     25:6;28:23;29:8,17,24;    5:16,17                 31:21;32:12,14             5:2,3
input (3)                    30:2,5,7,23;31:4,14;   lived (1)                 member (1)                Nashville (3)

Min-U-Script®                                   Glennie Reporting Services, LLC                            (3) higher - Nashville
      Case 2:20-bk-06722-PS              Doc 54 Filedwww.glennie-reporting.com
                                          602.266.6535 08/07/20 Entered 08/07/20 14:50:20                     Desc
                                         Main Document     Page 17 of 20
In re: Paul Oliva Paradis vs.                                                                                Section 341(a) meeting
                                                                                                                       July 7, 2020

  16:9,11,12                 27:5                      18,22;9:2,10,13,17,22;      13:2                       26:13
near (1)                   onto (1)                    10:2,8,12,17,20;11:1,7,   plan (5)                   processing (1)
  18:15                      5:15                      11,14,19,22;12:1,8,15,      17:9,25;18:1,4,8           11:24
need (10)                  operate (1)                 24;13:5,12,18;14:1,3,6,   PLC (2)                    processor (1)
  5:4,17;10:14;12:2;         21:24                     10,13,16,20,24;20:3;        3:14,22                    11:11
  23:8,10,19;24:17;25:4;   operating (4)               21:7;22:3,11;23:6,18,     please (15)                procure (1)
  31:17                      21:22,24;22:8,9           23;24:1,2,6,12,22;29:3,     4:7,23;5:1,15;6:1,2,       10:21
needs (1)                  operations (3)              6;30:25;31:5,16;32:20;      8,24;7:7;8:7;15:17;      Professional (2)
  12:19                      22:12,15,18               33:1,2,21                   23:22;24:19,20;28:21       3:3;12:16
negative (2)               opinion (1)               parties (1)                 PLLC (1)                   prompted (1)
  18:19,20                   16:19                     34:                         22:3                       10:19
negotiator (1)             opinions (1)              parts (1)                   Plus (1)                   properly (2)
  11:12                      16:25                     12:4                        17:19                      9:21;10:7
net (1)                    opportunity (3)           past (2)                    PO (1)                     properties (10)
  27:1                       23:9,20,21                21:17;22:4                  3:                         16:3,13,17,17,20,21;
new (7)                    Orangewood (1)            PAUL (8)                    point (3)                    17:1,2,11,12
  11:4;26:11,14,15,16;       0:                        0:;2:3;4:4,10;7:2;          5:13;15:1;18:14          property (3)
  33:2,3                   order (1)                   18:11;24:5;26:5           pool (1)                     19:13;20:15,21
NewDelman (20)               31:22                   pay (8)                       6:4                      provide (3)
  3:,8;4:16,18,19;6:25;    organization (2)            17:12,25;28:13,15,        portion (1)                  12:4,9,18
  18:3;21:2,3;23:12;         12:4,16                   24;29:3,9,11                17:25                    provided (5)
  24:3,7,11,20;29:23,25;   originally (1)            paying (1)                  posed (1)                    8:20;9:3,4,4,6
  30:3;32:10,17,21           11:18                     26:20                       25:4                     providing (3)
news (2)                   Otherwise (1)             payments (3)                position (2)                 11:20,22;12:13
  18:19,20                   10:15                     26:23,24;31:10              11:10;13:3               public (8)
next (4)                   out (8)                   Payroll (2)                 positive (1)                 12:14;23:13,23;24:4,
  6:6;19:2,17;23:3           5:13;8:24;9:25;           22:1,10                     18:7                       7,12,13,17
nor (1)                      12:17,21;13:15;14:5;    PC (2)                      practice (2)               purchase (1)
  34:                        28:10                     3:,8                        18:14;26:10                19:12
North (3)                  outcome (1)               penalty (1)                 prepaid (1)                purchased (1)
  3:15,19,23                 34:7                      7:19                        26:21                      12:10
notes (3)                  outside (5)               PEO (1)                     Prepared (2)               purposes (4)
  10:10,14,17                7:7,8;28:22;29:1,2        12:16                       0:;28:7                    21:22,24;22:8,9
notification (1)           over (8)                  people (6)                  preparing (1)              put (5)
  34:10                      9:8,15;15:2;21:17,        5:9,11;6:13;8:14;           18:3                       9:21;12:2;13:2;
number (1)                   20;22:4;29:9,11           12:17;30:20               previously (1)               16:15;24:20
  13:24                    owed (2)                  per (2)                       34:                      putting (1)
                             17:20;21:13               10:24;26:17               print (1)                    13:9
           O               owing (2)                 percent (2)                   34:5
                             17:13,23                  24:23;32:1                Prior (7)                             Q
oath (3)                   own (2)                   performed (1)                 20:12;23:3;29:17;
   7:16,18;20:4              9:20;26:7                 16:25                       31:6,9,11,18             qualified (1)
Objection (2)              owner (1)                 perjury (1)                 privilege (3)                28:11
   29:23,24                  13:23                     7:19                        25:1,2,3                 quick (1)
obligations (2)            owning (1)                PERKINS (2)                 Pro (14)                     32:25
   34:,                      17:13                     3:18;6:11                   11:14,21;12:13,15,       quickly (1)
obtain (1)                 owns (2)                  person (3)                    19,20;13:5,6,16,17,19,     5:13
   17:3                      13:22,23                  6:7;8:19;13:2               22;14:16,17
obviously (2)                                        personal (4)                Probably (2)                          R
   5:17;31:24                          P               17:10;23:8,18;24:16         26:1;32:13
off (3)                                              personally (1)              problem (3)                R1035 (1)
   5:22;15:4;17:12         Paddock (1)                 23:1                        17:7;33:6,9                34:25
Office (1)                   31:21                   pertinent (1)               procedure (1)              raise (1)
   23:7                    Page (11)                   24:23                       9:25                       8:6
OLIVA (1)                    2:,2;20:13,19;21:10,    petition (1)                proceed (1)                Rancho (6)
   0:                        15;22:2,11;26:16;27:4;    27:9                        15:18                      16:7;17:20;19:12;
one (7)                      29:13                   Phoenix (6)                 PROCEEDINGS (5)              20:10,14,20
   7:6;10:3;13:23;16:6;    paid (9)                    0:;3:,16,20,24;34:13        0:;3:1;34:,3,4           re (1)
   19:9;32:8,25              13:5,6;14:9,11;         phone (3)                   proceeds (2)                 0:
online (1)                   28:10;29:4,7,14,15        4:7,8;5:15                  17:12;19:11              read (4)
   14:7                    PARADIS (67)              pick (1)                    process (2)                  9:8,20;10:11,14
only (4)                     0:;2:3;4:4,11;5:5,6;      32:6                        12:3;16:2                real (3)
   6:13;23:20;24:24;         7:2,17,20,24;8:4,10,12, placed (1)                  processed (1)                16:3;17:21;18:5

Min-U-Script®                                   Glennie Reporting Services, LLC                                        (4) near - real
      Case 2:20-bk-06722-PS              Doc 54 Filedwww.glennie-reporting.com
                                          602.266.6535 08/07/20 Entered 08/07/20 14:50:20                         Desc
                                         Main Document     Page 18 of 20
In re: Paul Oliva Paradis vs.                                                                              Section 341(a) meeting
                                                                                                                     July 7, 2020

really (2)                    26:20                                            signature (4)              sure (3)
  5:13;12:25               reorganization (1)                   S                 34:,,8,9                  9:11,21;15:19
Realtor (4)                   17:10                                            single (1)                 swear (1)
  16:15,17,23;17:3         repeat (1)                sales (1)                    13:23                     8:7
Realtors (1)                  4:22                      18:9                   sitting (1)                system (2)
  16:14                    rephrase (1)              Sam (1)                      10:10                     12:3,4
reason (6)                    30:5                      5:2                    skill (1)
  7:22;20:18;21:9;         reported (1)              same (5)                     34:4                               T
  24:25;27:14,25              3:2                       9:23,24;29:22;30:18;   slowly (1)
reasons (1)                Reporter (3)                 31:8                      4:23                    talked (2)
  31:8                        3:3,4;34:              saw (1)                   sold (1)                      16:1;18:11
recall (6)                 REPORTER'S (2)               14:7                      30:20                   talking (2)
  25:17,22;28:17;29:7,        0:;3:1                 saying (6)                solemnly (1)                  18:13;24:19
  10,12                    Reporting (4)                5:11;9:20;12:12,23;       8:7                     tax (9)
receivables (1)               0:;34:,18,24              13:8,15                Solutions (5)                 26:24;27:8,9,15,17,
  22:20                    represent (1)             Schedule (8)                 21:12;29:18;30:9,12,       19,21;28:14,18
receive (2)                   6:9                       10:23;16:4;20:19;         13                      taxes (4)
  25:13,16                 requested (2)                21:4,11,15;27:10,21    somebody (3)                  17:15,19,21;28:13
received (2)                  34:,8                  scheduled (3)                13:13,13,14             telling (1)
  25:18;32:2               required (1)                 16:4;32:10,11          somehow (1)                   14:17
receiving (2)                 34:9                   schedules (10)               31:19                   temp (2)
  10:24;11:5               reschedule (2)               8:16;16:21;20:13,24;   somewhat (1)                  12:21,25
recognize (1)                 32:6,7                    21:2;22:2,11;26:17;       12:21                   temporary (1)
  20:3                     rescheduled (1)              27:2,4                 somewhere (1)                 12:22
recollect (1)                 32:8                   second (1)                   26:11                   Tennessee (2)
  8:3                      resetting (1)                7:6                    Sorry (3)                     16:9;18:5
recollection (1)              33:12                  SECTION (3)                  6:20,22;7:8             term (1)
  10:16                    resided (1)                  0:;3:2;4:10            speak (2)                     28:9
record (11)                   20:6                   secure (1)                   5:16,17                 testify (2)
  5:23;19:22;23:13,23;     residences (1)               18:17                  speakerphone (4)              7:23;8:2
  24:4,7,13,13,17;30:23;      16:3                   seems (1)                    5:18,19,20,22           testimony (5)
  34:                      restrict (2)                 31:16                  speaking (1)                  7:17,22;8:8;10:15;
recorded (3)                  31:24,24               sell (1)                     24:21                      31:23
  5:14,21;34:4             return (8)                   17:11                  Spell (1)                  Thanks (2)
recording (3)                 18:14;27:8,15,17,19,   selling (1)                  5:1                        19:1,4
  4:1;7:8;33:24               21;28:7,14                12:14                  spoken (3)                 though (1)
reduced (1)                return's (1)              send (1)                     15:23;16:14,14             9:21
  34:5                        27:9                      8:25                   start (4)                  Thursday (1)
referring (1)              Revenue (1)               sends (1)                    4:17;5:12,25;11:4          32:13
  18:21                       17:14                     12:21                  State (5)                  Thursdays (1)
reflect (1)                Review (4)                separate (1)                 3:4;6:24;17:15;            32:7
  32:23                       34:,,8,9                  31:19                     26:13;34:1              tie (1)
refuse (4)                 right (12)                Service (1)               statement (3)                 32:14
  24:25;31:6,11,25            8:7,11;10:9;11:7;         17:14                     9:24;16:4;21:8          Today (5)
refused (1)                   13:16;14:24;15:17;     Services (7)              STATES (4)                    4:12;7:18,23;8:3;
  30:25                       17:17;18:16,20;32:9;      0:;11:21,23;12:12,        0:;20:19;21:11,15          10:10
regarding (1)                 33:3                      18;34:18,24            still (1)                  total (2)
  12:5                     RJ (2)                    set (2)                      20:3                       21:17;22:4
regardless (1)                4:16,22                   34:,                   Sub-Chapter (6)            totally (1)
  24:16                    Robert (1)                setting (1)                  3:13;5:12;6:1,4;7:4,5      31:19
Registered (2)                3:11                      33:11                  subject (1)                touch (1)
  3:3;34:                  ROBERTA (4)               settlement (2)               7:19                       16:15
related (11)                  3:;4:20,25;7:1            25:14,19               Suite (3)                  trade (1)
  10:21;27:22;28:4,13;     round (1)                 settlements (1)              3:,,                       11:17
  31:6,10,15,18,23;32:1;      15:14                     25:12                  SUNKIN (8)                 transcribed (1)
  34:6                     RPR (1)                   shareholders (1)             3:,11;4:20,20,24,25;       34:
relevant (3)                  0:                        13:24                     5:2;7:1                 TRANSCRIPT (3)
  22:25;23:19;24:23        RRF (1)                   short (1)                 supplemented (1)              0:;3:1;5:24
remain (1)                    34:25                     19:21                     18:6                    transferred (2)
  20:8                     ruling (1)                shows (2)                 supply (1)                    24:9;25:9
remember (3)                  31:15                     27:10,21                  17:8                    transfers (2)
  16:10;26:7,11                                      shut (2)                  supplying (1)                 24:18,22
rent (1)                                                30:16,24                  17:6                    true (1)

Min-U-Script®                                   Glennie Reporting Services, LLC                                    (5) really - true
      Case 2:20-bk-06722-PS              Doc 54 Filedwww.glennie-reporting.com
                                          602.266.6535 08/07/20 Entered 08/07/20 14:50:20                       Desc
                                         Main Document     Page 19 of 20
In re: Paul Oliva Paradis vs.                                                                               Section 341(a) meeting
                                                                                                                      July 7, 2020

  34:                      verbally (1)                                             33 (2)
trust (1)                    9:4                                    1                 20:13,19
  8:6                      VOICE (2)                                                341 (5)
Trustee (8)                  33:16,20                    10 (3)                       30:24;31:21,25;
  3:13;5:13;6:2,4;7:4,                                     15:15,15;19:20             32:12,23
  5;23:18;33:14                       W                  10:00 (2)                  341a (3)
Trustee's (1)                                              32:20,24                   0:;3:2;4:10
  23:7                     W-2s (2)                      10:30 (1)                  36 (2)
truth (3)                    14:13,23                      15:4                       18:7,9
  8:9,9,9                  Waddell (1)                   100 (2)
truthfully (2)               3:12                          24:23;32:1                            5
  7:23;8:2                 waiting (2)                   1099 (1)
try (2)                      17:2,3                        14:12                    50885 (2)
  5:18;15:13               waived (1)                    11 (2)                       0:;34:17
trying (1)                   34:                           0:;4:19                  54 (1)
  13:14                    wants (1)                     1150 (2)                     26:16
turn (1)                     5:23                          3:,
  15:2                     Water (1)                     15 (1)                                  6
two (5)                      18:22                         2:4
  18:5,9;21:17,21;22:4     way (4)                       1555 (1)                   602.266.6535 (1)
type (1)                     9:25;32:5;34:,6               0:                         0:
  22:9                     week (3)                      1850 (2)                   61 (2)
typewritten (1)              16:1,18;17:4                  3:15,23                    21:15;22:2
  9:7                      what's (3)                    19 (3)                     63 (1)
typically (1)                11:9;12:12;25:21              2:;27:4;29:13              22:11
  32:7                     whole (1)
typing (1)                   8:9                                    2                            7
  8:21                     within (1)
                             34:10                       2 (1)                      7-206 (2)
            U              without (1)                      34:12                     34:12,19
                             26:20                       2:20-bk-06724-MCW (1)      7-206F3 (1)
under (7)                  WITNESS (1)                      0:                        34:
  7:18;8:1;18:1;20:3;        2:2                         20 (1)                     7th (2)
  25:1;30:16;34:5          word (2)                         2:5                       0:;4:12
Unfortunately (1)            21:16;22:3                  2000 (1)
  5:20                     work (7)                         3:                                   8
UNITED (1)                   10:21;12:22;13:3,6,         2015 (1)
  0:                         17,20;32:21                    24:6                    80 (1)
unless (1)                 worker (2)                    2018 (12)                    3:9
  25:3                       14:9,15                        27:8,11,15,17,19,21;    85004 (2)
Unlimited (12)             workers (1)                      28:14,18;29:14,15,16;     3:16,24
  11:15,21;12:13,15,         12:22                          32:3                    85012 (2)
  19,20;13:6,16,17,19,     working (3)                   2019 (6)                     3:,20
  22;14:17                   11:1,10;12:17                  22:12,15;31:2,7,11,     85020-5130 (1)
unsecured (1)              works (1)                        18                        0:
  17:23                      33:9                        2020 (3)                   85355 (1)
up (3)                     worth (1)                        0:;20:7;34:               3:12
  15:25;19:2,17              16:22                       2-06724 (2)
use (3)                    writing (1)                      4:5,11                               9
  17:12;19:20;21:16          9:4                         21 (1)
used (1)                   wwwglennie-reportingcom (1)      21:10                   9:30 (5)
  19:12                         0:                       233 (1)                      0:;4:13;32:13,17,19
Utility (3)                                                 3:
  29:18;30:8,13                        Y                 2901 (1)
                                                            3:19
            V              year (1)
                             26:21                                  3
value (2)                  years (3)
  16:19,25                   21:17,21;22:4               30 (1)
values (1)                 yell (1)                        34:10
  16:20                      5:16                        30th (5)
various (2)                York (3)                        32:13,15,24;33:12;
  12:9;13:19                 26:14;33:2,3                  34:13

Min-U-Script®                                     Glennie Reporting Services, LLC                                   (6) trust - 9:30
      Case 2:20-bk-06722-PS                Doc 54 Filedwww.glennie-reporting.com
                                            602.266.6535 08/07/20 Entered 08/07/20 14:50:20                     Desc
                                           Main Document     Page 20 of 20
